DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 26 SEP 2022.  The amendment has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite the limitation "the first precursor" in the text thereof.  There is insufficient antecedent basis for this limitation in the claim.  No precursor in Claim 1 is concretely identified as a first precursor for Claims 5 and 6 to refer to.  For the purposes of examination, Claims 5 and 6 will be treated as including the possibility that “first precursor” is the boron precursor of Claim 1.  In Claims 5 and 6, it is unclear if the boron precursor of Claim 1 is the first boron precursor and therefore it is unclear if the second boron precursor must be different from the boron precursor of Claim 1.  For the purposes of examination, Claims 5, 6, 14, and 15 will be treated as including the possibility that the boron precursor of Claims 1 and 10 is the “first boron precursor” relative to the “second boron precursor” of Claims 5, 6, 14, and 15.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 expressly requires that the boron precursor be one of boric acid or trimethyl borate.  Claim 12 requires that the boron precursor be triethyl borate; Claim 13 permits the boron precursor to be compounds other than those required in Claim 10.  Therefore, Claims 12 and 13 do not include all the limitations of Claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of examination, Claims 12 and 13 will be examined based on the compounds expressly recited therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta ‘208 (U.S. PGPub 2020-0028208) in view of Mane ‘915 (U.S. PGPub 2019/0062915).
Claim 1 – Dasgupta ‘208 teaches a method of forming a lithium boron coating (PG 0017-0018, PG 0100-0101) comprising:
providing a substrate (PG 0101, etched silicon trenches upon which films are deposited) within an atomic layer deposition reactor (PG 0100, reactor for ALD process disclosed therein); and
depositing a coating of lithium boron composite by an atomic layer deposition process (PG 0100-0101) including:
pulsing a lithium precursor comprising an lithium tertiary butoxide into the reactor (PG 0100, lithium tertiary butoxide expressly disclosed);
purging the reactor of the lithium precursor (PG 0100, purge of said precursor expressly disclosed);
pulsing a boron precursor and a co-reactant (PG 0100, TIB and ozone disclosed as respective precursors (ozone held as co-reactant); TIB is triisopropylborate as disclosed at PG 0091); and
purging the reactor of the boron precursor and the co-reactant (PG 0100, purging of TIB and ozone expressly disclosed).
Dasgupta ‘208 does not fairly teach or suggest the following limitation of Claim 1:
Wherein the method comprises pulsing a solution of a boron precursor and a co-reactant comprising an organic solvent.
Dasgupta ‘208 discloses e.g. TIB at PG 0100 as a known source of boron for ALD processes.  Mane ‘915 is drawn to methods of creating boron-comprising layers (Title, PG 0024) and discloses that for ALD reactions to deposit boron, TIB (triisopropoxyborane) and boric acid are known alternative materials for the purpose (PG 0024).  Mane ‘915 further discloses that boric acid and methanol may be introduced as a mixture to introduce boron to a deposited composite film (PG 0030).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 to use a solution of boric acid and methanol as an ALD precursor for deposition of boron as suggested by Mane ‘915.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 2 – Dasgupta ‘208 / Mane ‘915 renders obvious the method of claim 1, wherein the boron precursor is boric acid (Mane ‘915 PG 0024).
Claim 3 – Dasgupta ‘208 / Mane ‘915 teaches the method of claim 1, wherein the co-reactant is methanol (Mane ‘915 PG 0030).  
Claim 4 – Dasgupta ‘208 / Mane ‘915 renders obvious the method of claim 1, wherein the boron precursor is boric acid (Mane ‘915 PG 0024) and the co-reactant is methanol (Mane ‘915 PG 0030).
Claim 8 - Dasgupta ‘208 / Mane ‘915 renders obvious the method of claim 1, but wherein the boron precursor is selected from the group consisting of boric acid, trimethyl borate, B2F4, and BF3 (Mane ‘915 PG 0024).
Claim 9 – Dasgupta ‘208 / Mane ‘915 renders obvious the method of claim 8, wherein the co-reactant is selected from the group consisting of methanol and ethanol (PG 0025).
Claim 10 – Dasgupta ‘208 teaches a method of forming a boron lithium coating (PG 0017-0018, PG 0100-0101) comprising:
providing a substrate (PG 0101, etched silicon trenches upon which films are deposited) within an atomic layer deposition reactor (PG 0100, reactor for ALD process disclosed therein); and
depositing a coating of lithium boron composite by an atomic layer deposition process (PG 0100-0101) including:
pulsing a lithium precursor comprising an lithium tertiary butoxide into the reactor (PG 0100, lithium tertiary butoxide expressly disclosed);
purging the reactor of the lithium precursor (PG 0100, purge of said precursor expressly disclosed);
pulsing a boron precursor (PG 0100, TIB disclosed as boron precursor; TIB is triisopropylborate as disclosed at PG 0091) and a co-reactant (PG 0100, ozone; ozone held as a co-reactant); and
purging the reactor of the boron precursor and the co-reactant (PG 0100, purging of TIB and ozone expressly disclosed).
Dasgupta ‘208 does not expressly teach or suggest the following limitation of Claim 10:
Wherein the boron precursor is boric acid and the co-reactant is methanol, or the boron precursor is trimethyl borate and the co-reactant is water.
Dasgupta ‘208 discloses e.g. TIB at PG 0100 as a known source of boron for ALD processes.  Mane ‘915 is drawn to methods of creating boron-comprising layers (Title, PG 0024) and discloses that for ALD reactions to deposit boron, TIB (triisopropoxyborane) and boric acid are known alternative materials for the purpose (PG 0024).  Mane ‘915 further discloses that boric acid and methanol may be introduced as a mixture to introduce boron to a deposited composite film (PG 0030).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 to use a solution of boric acid and methanol as an ALD precursor for deposition of boron as suggested by Mane ‘915.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Mane ‘915 additionally discloses the combination of trimethyl borate and water as deposition reactants for boron in an ALD process (PG 0034, e.g. Example 6; TMB disclosed as trimethyl borate at Mane ‘915 PG 0024).
Claim 11 – Dasgupta ‘208 / Mane ‘915 render obvious the method of claim 10, wherein the boron precursor is trimethyl borate (Dasgupta ‘208 PG 0091, Mane ‘915 PG 0024).  
Claim 12 – Dasgupta ‘208 / Mane ‘915 render obvious the method of claim 10, wherein the boron precursor is triethyl borate (Mane ‘915 PG 0024, triethoxyborane is an alternative name for triethyl borate).  
Claim 13 – Dasgupta ‘208 / Mane ‘915 render obvious the method of claim 10, wherein the boron precursor is selected from the group consisting of boric acid (Mane ‘915 PG 0024), trimethyl borate (Dasgupta ‘208 PG 0091 and Mane ‘915 PG 0024), triethyl borate (Mane ‘915 PG 0024, triethoxyborane is an alternative name for triethyl borate), B2F4 (Dasgupta ‘208 PG 0091 and Mane ‘915 PG 0024), and BF3 (Mane ‘915 PG 0024).

Claims 5, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta ‘208 / Mane ‘915 as applied to claims 1 and 10 above, and further in view of Li ‘392 (U.S. PGPub 2014/0302392).
Claim 5 – Dasgupta ‘208 / Mane ‘915 teaches the method of Claim 1, but does not teach or suggest a method further comprising pulsing a second boron precursor, different from the first precursor and comprising a boron fluoride material, and a second-co-reactant reactive with the second boron precursor to deposit a boron fluoride.  Li ‘392 is drawn to the formation of stabilization coatings (PG 0027) over lithium rich complex metal oxides (PG 0027), inclusive of lithium oxides containing boron (PG 0050).  The stabilization coatings may be formed by ALD (PG 0064) and may comprise metal fluorides (PG 0064) where the metal may be boron (PG 0064) and the reagents may be alternately introduced (PG 0067, 0070).  The stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated (PG 0028-0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 / Mane ‘915 to treat the lithium-boron oxide compound formed therein with an ALD metal fluoride stabilization coating as suggested by Li ‘392, as Dasgupta ‘208 / Mane ‘915 wants to form the oxide for use as a non-aqueous electrolyte and Li ‘392 teaches that the coating stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated.  B2F4 (Dasgupta ‘208 PG 0091 and Mane ‘915 PG 0024), and BF3 (Mane ‘915 PG 0024) are disclosed boron precursors for ALD processes.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Claim 10 requires that the boron precursor be either boric acid or trimethyl borate; therefore, a boron fluoride is a different precursor from that previously relied upon in the rejection of Claim 10.
Claim 7 – Dasgupta ‘208 / Mane ‘915 teaches the method of Claim 1, but does not teach or suggest a method further comprising depositing via ALD a stabilizing layer.  Li ‘392 is drawn to the formation of stabilization coatings (PG 0027) over lithium rich complex metal oxides (PG 0027), inclusive of lithium oxides containing boron (PG 0050).  The stabilization coatings may be formed by ALD (PG 0064) and may comprise metal fluorides (PG 0064) and metal sulfides (PG 0068) where the metal may be boron (PG 0064) and the reagents may be alternately introduced (PG 0067, 0070).  The stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated (PG 0028-0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 / Mane ‘915 to treat the lithium-boron oxide compound formed therein with an ALD metal fluoride or metal sulfide stabilization coating as suggested by Li ‘392, as Dasgupta ‘208 / Mane ‘915 wants to form the oxide for use as a non-aqueous electrolyte and Li ‘392 teaches that the coating stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated.
Claim 14 – Dasgupta ‘208 / Mane ‘915 teaches the method of Claim 1, but does not teach or suggest a method further comprising pulsing a second boron precursor and a second-co-reactant to deposit a boron fluoride.  Li ‘392 is drawn to the formation of stabilization coatings (PG 0027) over lithium rich complex metal oxides (PG 0027), inclusive of lithium oxides containing boron (PG 0050).  The stabilization coatings may be formed by ALD (PG 0064) and may comprise metal fluorides (PG 0064) where the metal may be boron (PG 0064) and the reagents may be alternately introduced (PG 0067, 0070).  The stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated (PG 0028-0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 / Mane ‘915 to treat the lithium-boron oxide compound formed therein with an ALD metal fluoride stabilization coating as suggested by Li ‘392, as Dasgupta ‘208 / Mane ‘915 wants to form the oxide for use as a non-aqueous electrolyte and Li ‘392 teaches that the coating stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated.  The process disclosed by Li ‘392 is an ALD process, each cycle of which introduces a boron precursor pulse to the substrate.
Claim 15 – Dasgupta ‘208 / Mane ‘915 teaches the method of Claim 1, but does not teach or suggest a method further comprising pulsing a second boron precursor and a second-co-reactant to deposit a boron sulfide.   Li ‘392 is drawn to the formation of stabilization coatings (PG 0027) over lithium rich complex metal oxides (PG 0027), inclusive of lithium oxides containing boron (PG 0050).  The stabilization coatings may be formed by ALD (PG 0064) and may comprise metal sulfides (PG 0068) where the metal may be boron (PG 0064) and the reagents may be alternately introduced (PG 0067, 0070).  The stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated (PG 0028-0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 / Mane ‘915 to treat the lithium-boron oxide compound formed therein with an ALD metal sulfide stabilization coating as suggested by Li ‘392, as Dasgupta ‘208 / Mane ‘915 wants to form the oxide for use as a non-aqueous electrolyte and Li ‘392 teaches that the coating stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated.  The process disclosed by Li ‘392 is an ALD process, each cycle of which introduces a boron precursor pulse to the substrate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta ‘208 / Mane ‘915 as applied to claim 10 above, and further in view of Li ‘392 and Jayasekara ‘981 (U.S. PGPub 2010/0108981).
Claim 6 – Dasgupta ‘208 / Mane ‘915 teaches the method of Claim 1, but does not teach or suggest a method further comprising pulsing a second boron precursor, different from the first precursor and comprising a boron sulfide material, and a second-co-reactant reactive with the second boron precursor to deposit a boron sulfide.   Li ‘392 is drawn to the formation of stabilization coatings (PG 0027) over lithium rich complex metal oxides (PG 0027), inclusive of lithium oxides containing boron (PG 0050).  The stabilization coatings may be formed by ALD (PG 0064) and may comprise metal sulfides (PG 0068) where the metal may be boron (PG 0064) and the reagents may be alternately introduced (PG 0067, 0070).  The stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated (PG 0028-0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 / Mane ‘915 to treat the lithium-boron oxide compound formed therein with an ALD metal sulfide stabilization coating as suggested by Li ‘392, as Dasgupta ‘208 / Mane ‘915 wants to form the oxide for use as a non-aqueous electrolyte and Li ‘392 teaches that the coating stabilization coatings advantageously improve cycle capacities and shelf life in non-aqueous electrolytes so treated.  Dasgupta ‘208 / Mane ‘915 / Li ‘392 do not disclose a boron sulfide as a boron source.  Jayasekara ‘981 is drawn to the formation of boron nitride layers by ALD means (Abstract, PG 0040) and discloses that boron sulfide is a known precursor for the ALD of boron (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dasgupta ‘208 / Mane ‘915 / Li ‘392 to utilize boron sulfide as suggested by Jayasekara ‘981 as the precursor to form the stabilization coating in Li ‘392, as Dasgupta ‘208 / Mane ‘915 / Li ‘392 want to form boron sulfide coating layers by ALD and Jayasekara ‘981 discloses boron sulfide as a known boron source for ALD.  Claim 10 requires that the boron precursor be either boric acid or trimethyl borate; therefore, a boron sulfide is a different precursor from that previously relied upon in the rejection of Claim 10.

Response to Arguments
Applicant’s arguments, see Remarks, filed 26 SEP 2022, with respect to the previous rejections made under 35 U.S.C. 112 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 112.  Examiner agrees with Applicant’s arguments regarding the previous 35 U.S.C. 112 rejections.  However, the claim amendments have introduced new 35 U.S.C. 112 rejections as disclosed above. 
Applicant’s arguments, see Remarks, filed 26 SEP 2022, with respect to the previous double patenting objection have been fully considered and are persuasive.  The double patenting objection of Claims 5, 6, 14, and 15 has been withdrawn.  The amendments to Claims 5 and 6 differentiate the scope of those claims sufficiently from Claims 14 and 15 to overcome the objection.
Applicant’s arguments, see Remarks, filed 26 SEP 2022, with respect to the claim objections have been fully considered and are persuasive.  The listed claim objections has been withdrawn.  The present amendments address the previously listed claim objections.
Applicant’s arguments, see Remarks, filed 26 SEP 2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dasgupta ‘208 / Mane ‘915.  Applicant argues, and Examiner agrees, that Claims 1 and 10 as amended overcome the rejections based solely on Dasgupta ‘208.  However, Examiner asserts that Mane ‘915 teaches boron precursor and co-reactant combinations commensurate with the claims as amended.
Applicant argues (Page 5) that none of the prior art suggests the use of the claimed solution of Claim 1.  Examiner respectfully disagrees based on the recited teachings of Mane ‘915 as discussed above.
Applicant argues (Page 5) that the selection of precursors is reaction-chemistry dependent.  Examiner notes that Mane ‘915 expressly suggests the interoperability of the recited precursors, which is held as sufficient to support a prima facie case of obviousness for exchanging the precursors in the manner suggested.
Applicant argues (Page 5) that since Dasgupta ‘208 teaches a functional boron precursor, there would be no motivation to look elsewhere for another boron precursor.  Examiner respectfully disagrees, noting that Dasgupta ‘208 and Mane ‘915 both disclose the same boron precursor and that Mane ‘915 discloses other precursors shown to be suitable for the same purpose.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712